RECOMMENDED FOR PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 22a0128p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



                                                             ┐
 STEPHEN MATTHEW HOPKINS and JULIE R. HOPKINS,
                                                             │
                              Plaintiffs-Appellees,          │
                                                              >        No. 21-5686
                                                             │
        v.                                                   │
                                                             │
 ANTHONY (TONY) NICHOLS and WILLIAM (BILLY)                  │
 LAMB, in their individual and official capacities,          │
                                Defendants-Appellants.       │
                                                             ┘

Appeal from the United States District Court for the Middle District of Tennessee at Columbia.
              No. 1:19-cv-00059—William Lynn Campbell, Jr., District Judge.

                                    Argued: March 10, 2022

                               Decided and Filed: June 16, 2022

             Before: SUTTON, Chief Judge; GIBBONS and GRIFFIN, Circuit Judges.
                                    _________________

                                            COUNSEL

ARGUED: Robyn Beale Williams, FARRAR & BATES, LLP, Brentwood, Tennessee, for
Appellants. Kyle Mothershead, Nashville, Tennessee, for Appellees. ON BRIEF: Robyn Beale
Williams, FARRAR & BATES, LLP, Brentwood, Tennessee, for Appellants.                Kyle
Mothershead, Nashville, Tennessee, Frank Brazil, Wesley Clark, BRAZIL CLARK, LLC,
Nashville, Tennessee, for Appellees.
                                      _________________

                                             OPINION
                                      _________________

       GRIFFIN, Circuit Judge.

       Plaintiffs Stephen Matthew and Julie Hopkins kept cattle on a farm in Tennessee.
Suspecting animal cruelty, Marshall County Detective Anthony Nichols searched the farm.
 No. 21-5686                       Hopkins, et al. v. Nichols, et al.                     Page 2


He and Sheriff William Lamb later seized the cattle without a warrant. Plaintiffs brought suit
under 42 U.S.C. § 1983, alleging that Nichols and Lamb violated their Fourth Amendment right
to be free from unreasonable searches and seizures.          The district court denied defendants
qualified immunity as to those claims, which they now appeal. We affirm.

                                                   I.

        The Hopkinses owned a farm in Marshall County, Tennessee, on which they kept a herd
of cattle. In the early summer of 2018, Nichols received a complaint about the treatment of the
cattle on the Hopkins’s farm. He drove by the farm and observed one dead cow in a creek and
others that did not appear to be in good health.

        On July 2, 2018, Nichols returned to the Hopkins’s farm with Tennessee Department of
Agriculture Veterinarian Jill Johnson. Wearing his gun and badge, Nichols knocked on the back
door of the house. Mr. Hopkins was gone, but Mrs. Hopkins was home fixing lunch for their
children. According to Mrs. Hopkins, Nichols “demanded that [she] escort them to see the cattle
on the property.” She asked Nichols twice if he could wait until Mr. Hopkins returned home or
until she fed the children lunch, but both times he responded, “No, absolutely not. I need to see
them right now.” But with Nichols’s permission, she called Mr. Hopkins to inform him of the
situation.

        Mrs. Hopkins then took Nichols and Johnson to the farm, where they observed the dead
cow. Johnson completed a Livestock Welfare Examination, as required by Tennessee law, see
Tenn. Code Ann. § 39-14-211, in which she noted that the cattle were not in reasonable health,
that they lacked access to appropriate water, food, or shelter, and that major disease issues were
present in the herd. Based on these findings, she determined that probable cause for animal
cruelty existed. Nichols returned to the Hopkins’s farm several times over the following days to
check on the cattle.

        On July 12, Nichols and Johnson again returned to the Hopkins’s farm. The cattle were
largely in the same poor condition. Nichols and Johnson also discovered two skeletal remains in
a wooded portion of the property and a sinkhole containing the remains of multiple cattle.
Johnson determined that probable cause for animal cruelty was present because the cattle still
 No. 21-5686                        Hopkins, et al. v. Nichols, et al.                         Page 3


appeared to be subject to an “unreasonable failure to provide livestock necessary food, water,
care, or shelter.” The following day, Nichols and Lamb re-entered the Hopkins’s farm and
seized the cattle without a warrant.

        Following the seizure, Marshall County initiated criminal proceedings against Mr.
Hopkins for animal cruelty. While those cases were pending, the cattle were sold due to cost of
upkeep. The criminal charges were all dismissed on the condition that the Hopkinses pay for the
care of the cattle from the sale proceeds.

        In July 2019, the Hopkinses filed this lawsuit against Nichols and Lamb under § 1983.
The Hopkinses contend that defendants violated their right to be free from unlawful searches and
seizures under the Fourth Amendment. Defendants moved for summary judgment, arguing that
they were entitled to qualified immunity. The district court denied qualified immunity to the
officers on the Fourth Amendment claims.           Hopkins v. Nichols, No. 1:19-cv-00059, 2021
WL 2784160, at *4 (M.D. Tenn. July 2, 2021).

        Nichols and Lamb now appeal.

                                                  II.

        This appeal concerns two incidents: the alleged seizure of Mrs. Hopkins by Nichols and
the warrantless seizures of the Hopkins’s cattle. Defendants maintain that they are entitled to
qualified immunity for both incidents. We disagree.

        Public officials are entitled to qualified immunity, which shields them from personal
liability under § 1983, unless they “violate[d] clearly established statutory or constitutional rights
of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982). It is the plaintiffs’ burden to show that the defendants are not entitled to qualified
immunity. Reilly v. Vadlamudi, 680 F.3d 617, 623 (6th Cir. 2012). To determine whether the
defendants are entitled to qualified immunity, we must ask two questions: (1) “whether the facts
that a plaintiff has . . . shown . . . make out a violation of a constitutional right,” and (2) “whether
the right at issue was ‘clearly established’ at the time of [the] defendant’s alleged misconduct.”
Pearson v. Callahan, 555 U.S. 223, 232 (2009) (citation omitted). The district court concluded
 No. 21-5686                       Hopkins, et al. v. Nichols, et al.                     Page 4


that plaintiffs met their burden, and we review that decision de novo. Jacobs v. Alam, 915 F.3d
1028, 1039 (6th Cir. 2019).

       However, the scope of our review is limited. On an interlocutory appeal from the denial
of qualified immunity, “we may not decide a challenge aimed solely at the district court’s
determination of the record-supported evidence, but we may decide a challenge with any legal
aspect to it, no matter that it might encroach on the district court’s fact-based determinations.”
Bunkley v. City of Detroit, 902 F.3d 552, 560 (6th Cir. 2018). And a “defendant challenging the
denial of summary judgment on qualified immunity grounds must be willing to concede the most
favorable view of the facts to the plaintiff for purposes of the appeal.” Hopper v. Plummer,
887 F.3d 744, 757 (6th Cir. 2018) (citation omitted). Thus, we may consider only the legal
question of whether the facts, taken in the light most favorable to the Hopkinses, support a claim
that defendants violated clearly established law. See Jacobs, 915 F.3d at 1039–40.

                                                  A.

       We begin with the alleged seizure of Mrs. Hopkins. The Fourth Amendment protects
“[t]he right of the people to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures.” U.S. Const. amend IV. This does not “proscribe all
contact between the police and citizens, but is designed to prevent arbitrary and oppressive
interference by enforcement officials with the privacy and personal security of individuals.”
I.N.S. v. Delgado, 466 U.S. 210, 215 (1984) (quotation marks and citation omitted). A seizure of
a person does not need to take the form of “physical force;” rather, it can be “a ‘show of
authority’ that ‘in some way restrain[s] the liberty’ of the person.” Torres v. Madrid, 141 S. Ct.
989, 995 (2021) (alteration in original) (quoting Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968)).
“[A]n initially consensual encounter between a police officer and a citizen can be transformed
into a seizure or detention within the meaning of the Fourth Amendment, ‘if, in view of all the
circumstances surrounding the incident, a reasonable person would have believed that he was not
free to leave.’” Delgado, 466 U.S. at 215 (quoting United States v. Mendenhall, 446 U.S. 544,
554 (1980)). The applicable inquiry is “whether the challenged conduct objectively manifests an
intent to restrain.” Torres, 141 S. Ct. at 998.
 No. 21-5686                      Hopkins, et al. v. Nichols, et al.                         Page 5


       We agree with the district court that defendants are not entitled to qualified immunity
because, when viewing the facts in the light most favorable to the Hopkinses as we must, a
seizure occurred. When Nichols arrived at the Hopkins’s house, he told Mrs. Hopkins that she
needed to take him to see their farm. He was wearing a badge and gun, though the gun was not
brandished. Most importantly, when Mrs. Hopkins twice asked if Nichols could wait or delay
the search, he responded, “No, absolutely not. I need to see [the cattle] right now.” The “use of
language . . . indicating that compliance with the officer’s request might be compelled” may
indicate that a seizure occurred. Mendenhall, 446 U.S. at 554. Mrs. Hopkins expressed an intent
to refuse, delay, or avoid the search. By refusing her requests, Nichols objectively manifested an
intent to seize Mrs. Hopkins by telling her that he would not wait or delay. When viewing these
facts in the light most favorable to Mrs. Hopkins, a reasonable person in her position could easily
have taken Nichols’s two refusals as an indication that she had to comply with his orders.

       Defendants argue that Mrs. Hopkins consented to the encounter, thereby dispelling the
possibility that a seizure occurred. But this argument fails because of the same factual disputes.
When viewing the facts in the Hopkins’s favor, Nichols seized Mrs. Hopkins because she was
not free to leave or terminate the encounter. In that circumstance, an illegal seizure occurred, so
any consent given was invalid. See United States v. Lopez-Arias, 344 F.3d 623, 629 (6th Cir.
2003). In other words, whether consent was voluntarily given is necessarily intertwined with
whether a seizure occurred. Defendants’ challenges are thus predicated on questions of fact,
which are not properly before us on an interlocutory appeal. See Bunkley, 902 F.3d at 560.

       The question then becomes whether this right was clearly established as of July 2018.
“To determine whether the law is clearly established we must look first to decisions of the
Supreme Court, then to decisions of this court and other courts within our circuit, and finally to
decisions of other circuits.” Rhodes v. Michigan, 10 F.4th 665, 680 (6th Cir. 2021) (citation
omitted). The plaintiffs do not need to present “a case directly on point,” but “existing precedent
must have placed the statutory or constitutional question beyond debate.” Rivas-Villegas v.
Cortesluna, 142 S. Ct. 4, 7–8 (2021) (per curiam) (citation omitted). Whether the law is clearly
established should not be defined “at a high level of generality,” but rather must be
“particularized” to the facts of the case. White v. Pauly, 137 S. Ct. 548, 552 (2017) (per curiam)
 No. 21-5686                             Hopkins, et al. v. Nichols, et al.                                  Page 6


(citations omitted).        We must “identify a case where an officer acting under similar
circumstances . . . was held to have violated the Fourth Amendment.” Id.

         Defendants argue on appeal that the Hopkinses have not identified any case establishing
that the right at issue is clearly established. While the Hopkinses have not discussed the “clearly
established” prong in much, if any, depth, we nevertheless conclude that the Hopkinses have
carried their burden, if only just.1           On appeal, the Hopkinses point to Mendenhall, which
describes “the use of language or tone of voice indicating that compliance with the officer’s
request might be compelled” as an explicit example of “circumstances that might indicate a
seizure.” 446 U.S. at 554. And before the district court, the Hopkinses cited United States v.
Saari, 272 F.3d 804 (6th Cir. 2001). In Saari, officers positioned themselves near the only exit
from the defendant’s home with guns drawn and knocked on the door to announce themselves;
then “[u]pon opening the door, [the defendant] was instructed to come outside, which he did.”
272 F.3d at 808. These circumstances amounted to a seizure: “the officers here summoned [the
defendant] to exit his home and acted with such a show of authority that [the defendant]
reasonably believed he had no choice but to comply.” Id. at 809. Other cases hold similarly that
forced compliance with an officer’s order constitutes a seizure. See, e.g., United States v.
Morgan, 743 F.2d 1158, 1164 (6th Cir. 1984) (holding a seizure occurred when, after
surrounding the house, “[t]he police then called for [the defendant] to come out of the house”);
Scozzari v. McGraw, 500 F. App’x 421, 424 (6th Cir. 2012) (noting that, “when police position
themselves outside a suspect’s home and block the only exit, order a suspect to come outside,
and the suspect does so, there has been a seizure”).




         1We   note that this argument is indicative of broader errors committed by the parties both at the district
court level and on appeal. For one, it is questionable whether the Hopkins’s complaint raised an independent claim
as to the seizure of Mrs. Hopkins; instead, it appears that they focused on whether Nichols’s actions constituted an
unlawful search. The Hopkinses first asserted a seizure occurred in their response to defendants’ motion for
summary judgment. Yet defendants never objected to this. Instead, they responded on the merits, arguing that Mrs.
Hopkins was not seized. These errors, perhaps understandably, led the district court not to discuss the “clearly
established” prong of the qualified immunity as it pertained to the seizure of Mrs. Hopkins.
         Defendants raise a cursory argument on appeal that the complaint referred solely to the seizure of the cattle.
Even if the argument were fully briefed, we do not have jurisdiction to address it on this interlocutory appeal. See
Crockett v. Cumberland College, 316 F.3d 571, 577–78 (6th Cir. 2003).
 No. 21-5686                          Hopkins, et al. v. Nichols, et al.                              Page 7


          These cases clearly establish that forced compliance with orders is a Fourth Amendment
seizure. Mendenhall and Saari establish that words that compel compliance with the officer’s
orders to exit a house constitute a seizure. Thus, when taking the facts in the light most
favorable to the Hopkinses, Nichols’s commands to Mrs. Hopkins may have amounted to a
clearly established constitutional violation. For those reasons, we conclude that the district court
properly denied qualified immunity to defendants for the alleged seizure of Mrs. Hopkins.2

                                                      B.

          We now turn to the seizure of the Hopkins’s cattle. “In the ordinary case, the Court has
viewed a seizure of personal property as per se unreasonable within the meaning of the Fourth
Amendment unless it is accomplished pursuant to a judicial warrant issued upon probable cause
and particularly describing the items to be seized.” United States v. Place, 462 U.S. 696, 701
(1983). If officers have probable cause but have not secured a warrant, the Fourth Amendment
permits seizures “if the exigencies of the circumstances demand it or some other recognized
exception to the warrant requirement is present.” Id.

          Defendants contend that the plain view exception to the warrant requirement applies,
such that no constitutional violation occurred. Plain view is an exigent-circumstance exception
to the warrant requirement. O’Brien v. City of Grand Rapids, 23 F.3d 990, 997 (6th Cir. 1994).
Under the plain-view doctrine, “if police are lawfully in a position from which they view an
object, if its incriminating character is immediately apparent, and if the officers have a lawful
right of access to the object, they may seize it without a warrant.” Minnesota v. Dickerson,
508 U.S. 366, 375 (1993). Defendants contend that they were lawfully in a position to view the
cattle through the open fields doctrine, that they had probable cause for animal cruelty because of
the cattle’s condition, and that the open fields doctrine again gave them lawful access to seize the
cattle.

          The open fields doctrine states “that the government’s intrusion upon the open fields is
not one of those ‘unreasonable searches’ proscribed by the text of the Fourth Amendment.”

       2This conclusion is without prejudice as to the parties raising additional grounds in support of summary
judgment on remand, such as whether the seizure of Mrs. Hopkins was sufficiently pleaded in the complaint.
 No. 21-5686                      Hopkins, et al. v. Nichols, et al.                       Page 8


Oliver v. United States, 466 U.S. 170, 177 (1984). This doctrine exists because “no expectation
of privacy legitimately attaches to open fields.” Id. at 180. But an open field “need be neither
‘open’ nor a ‘field’ as those terms are used in common speech,” as it includes “any unoccupied
or undeveloped area outside of the curtilage.” Id. at 180 n.11. Application of this doctrine does
not turn on the nuances of a particular case; “[t]he rather typical presence of fences, closed or
locked gates, and ‘No Trespassing’ signs on an otherwise open field therefore has no
constitutional import.” United States v. Rapanos, 115 F.3d 367, 372 (6th Cir. 1997).

        We disagree with the defendants’ argument that the open fields doctrine authorized their
seizure of the Hopkins’s cattle. While the open fields doctrine allowed the officers to lawfully
search the farm for the cattle, it did not give the officers lawful access to seize the cattle. The
open fields doctrine is an exception to the Fourth Amendment prohibition on unreasonable
searches, not seizures. See Oliver, 466 U.S. at 177 (“[T]he government’s intrusion upon the
open fields is not one of those ‘unreasonable searches’ proscribed by the text of the Fourth
Amendment.” (emphasis added)); United States v. Watkins Street Project, LLC, No. 1:09-cr-144,
2010 WL 6789313, at *10 (E.D. Tenn. Oct. 28, 2010) (“[T]he open fields doctrine does not
authorize seizure of property on an open field. It is an exception to the Fourth Amendment’s
prohibition against unreasonable searches.”).     While the officers could lawfully search the
property under the open fields doctrine, that doctrine does not speak to whether they could seize
the cattle.

        Rather, “exigent circumstances” are needed for an officer to lawfully seize the property
under the plain view exception. “[P]lain view alone is never enough to justify the warrantless
seizure of evidence . . . [and] no amount of probable cause can justify a warrantless search or
seizure absent ‘exigent circumstances.’” Coolidge v. New Hampshire, 403 U.S. 443, 468 (1971)
(plurality opinion). Generally, an officer must “get a warrant if possible before he seizes an item
in plain view.” United States v. McLevain, 310 F.3d 434, 443 (6th Cir. 2002). “He cannot seize
absent exigent circumstances. If he could obtain a warrant, then he cannot use the ‘plain view’
exception for the evidence.” Id. See also United States v. Hare, 589 F.2d 1291, 1294 (6th Cir.
1979) (“[I]f the police had probable cause to believe they would find the evidence or contraband
 No. 21-5686                      Hopkins, et al. v. Nichols, et al.                        Page 9


[b]efore making the seizure, and had an opportunity to obtain a warrant, any exigency which
results is of their own making, and cannot serve as grounds for a warrantless seizure.”).

       Nichols and Lamb lacked exigent circumstances when they seized the cattle without a
warrant. Nichols first saw the cattle on July 2, and Johnson prepared her first examination that
day. Defendants continued to visit the farm over the next ten days, and, throughout that time,
they observed sick cattle that were not recovering. On July 12, officers discovered the sinkhole
with the remains of multiple cattle. That day, Johnson prepared her second examination finding
probable cause. Even assuming that this second search and examination, but not the first,
provided the officers with probable cause in the constitutional sense, it was not until the next day
that defendants returned to seize the cattle without a warrant. This delay provided the officers
with ample time to get a warrant, but they did not do so. Because they had probable cause and
an opportunity to obtain a search warrant, no exigency existed. See McLevain, 310 F.3d at 443.
Therefore, defendants did not have lawful access to seize the cattle under the plain view doctrine
and, because no exception to the warrant requirement existed, defendants may have committed a
constitutional violation.

       Further, it is clearly established that police officers may not seize property without
exigent circumstances. Coolidge prohibits this exact situation: “no amount of probable cause can
justify a warrantless search or seizure absent ‘exigent circumstances.’” 403 U.S. at 468. And in
McLevain, we held that a police officer committed a constitutional violation by seizing and
testing suspected drugs while the defendant was in custody and the other occupants of the house
were under the supervision of officers. 310 F.3d at 443. In those circumstances, the officer did
not have a lawful right of access to the evidence because it “was not going anywhere.” Id. The
officer instead “should have taken his evidence of probable cause to a magistrate rather than
attempting to seize it under the ‘plain view’ exception.” Id. See also United States v. Barry,
673 F.2d 912, 917–18 (6th Cir. 1982) (holding a search and seizure of a package was illegal
because the officers “unquestionabl[y]” had sufficient time to seek a warrant).

       This caselaw is sufficiently analogous to put Nichols and Lamb on notice that, “in the
light of pre-existing law the unlawfulness [was] apparent.” Anderson v. Creighton, 483 U.S.
635, 640 (1987). The officers had the ability and plenty of opportunity to obtain a search
 No. 21-5686                      Hopkins, et al. v. Nichols, et al.                    Page 10


warrant, but they did not do so, and as in McLevain, the incriminating evidence was not at risk of
going anywhere. Therefore, they may have violated a clearly established right, and accordingly,
the district court properly denied qualified immunity to the defendants.

                                                III.

       For these reasons, we affirm the judgment of the district court.